


109 HR 6205 IH: Public Safety Ex-Offender

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6205
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  ex-offender low-income housing credit to encourage the provision of housing,
		  job training, and other essential services to ex-offenders through a structured
		  living environment designed to assist the ex-offenders in becoming
		  self-sufficient.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Ex-Offender
			 Self-Sufficiency Act of 2006.
		2.Temporary
			 ex-offender low-income housing credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45N.Ex-offender
				low-income housing credit
						(a)In
				generalFor purposes of section 38, the amount of the ex-offender
				low-income housing credit determined under this section for any taxable year in
				the credit period shall be an amount equal to—
							(1)the applicable
				percentage of
							(2)the qualified
				basis of each qualified ex-offender residential building.
							(b)Applicable
				percentageIn the case of any qualified ex-offender residential
				building, the term applicable percentage has the meaning given
				such term in section 42(b)(2) with respect to qualified low-income buildings,
				except that, for the purposes of this subsection, the percentages prescribed by
				the Secretary under section 42(b)(2)(B) shall yield amounts of credit which
				have a present value equal to 70 percent of the qualified basis of any
				qualified ex-offender residential building.
						(c)Qualified
				basis
							(1)In
				generalFor purposes of subsection (a) and except as otherwise
				provided in this subsection, the term qualified basis means the
				adjusted basis of a qualified ex-offender residential building as of the close
				of the 1st taxable year of the credit period.
							(2)Qualified basis
				to include portion of building used to provide ex-offender support
				servicesThe qualified basis of any qualified ex-offender
				residential building for any taxable year shall be increased by the lesser
				of—
								(A)so much of the
				qualified basis of such building as is used throughout the year to provide
				ex-offender support services, or
								(B)20 percent of the
				qualified basis of such building (determined without regard to this
				paragraph).
								(3)Special
				rulesRules similar to the rules of paragraphs (4), (5) (other
				than subparagraph (A) thereof), and (7) of section 42(d) shall apply in
				determining the adjusted basis of any qualified ex-offender residential
				building.
							(d)Rehabilitation
				expendituresRules similar to the rules of section 42(e) shall
				apply in determining the treatment of rehabilitation expenditures paid or
				incurred by the taxpayer with respect to a qualified ex-offender residential
				building.
						(e)Credit
				periodFor purposes of this section, rules similar to the rules
				of section 42(f) shall apply in determining the credit period with respect to
				any qualified ex-offender residential building.
						(f)Qualified
				ex-offender residential buildingFor purposes of this section,
				the term qualified ex-offender residential building means any
				building which, at all times during the compliance period, meets the following
				requirements:
							(1)Ex-offender
				residential units
								(A)In
				generalEach residential unit in such building shall be made
				available for occupancy to not more than 1 ex-offender.
								(B)Residency
				requirementsSuch ex-offender must—
									(i)meet the residency
				requirements under subsection (g);
									(ii)have failed to
				meet such requirements for fewer than 14 days; or
									(iii)be in the
				process of being evicted from such building for failing to meet such
				requirements.
									(C)FlexibilityA
				building shall not be determined to fail to satisfy the requirements of this
				paragraph solely because—
									(i)some or all of the
				residential units in such building are single room occupancy (as defined in
				section (8)(n) of the United States Housing Act
				of 1937 (42 U.S.C. 1437f(n))), or
									(ii)any unit made
				available to an ex-offender is also made available to one or more members of
				the ex-offender’s family (as determined by the taxpayer).
									(2)Self-sufficiency
				centers for ex-offendersThe building shall include a
				self-sufficiency center for ex-offenders that—
								(A)is specifically
				designed to accommodate, and reserved for, the provision of ex-offender support
				services to residents of the facility and other ex-offenders;
								(B)is made available
				for rental by providers of such services at a rate determined by the owner of
				the facility; and
								(C)provides an array
				of such services sufficient to meet a significant portion of the needs of
				ex-offenders for ex-offender support services.
								(3)Rent
				limitationsThe portion of the monthly rent payable by the
				occupant of each unit in the building may not exceed 30 percent of the adjusted
				monthly income (as such term is defined in section 3(b) of the
				United States Housing Act of 1937 (42
				U.S.C. 1437a(b)) of the occupant.
							(g)Residency
				requirements
							(1)In
				generalAn ex-offender meets the residency requirements for a
				qualified ex-offender residential building if such ex-offender—
								(A)has a low
				income;
								(B)is participating in
				an ex-offender support services program as described in paragraph
				(3)(B);
								(C)has not been
				prohibited from residency under paragraph (4); and
								(D)commences
				occupancy of a unit in a qualified ex-offender residential building on a date
				that is not later than—
									(i)in
				the case of an ex-offender who has been discharged from prison, jail, a
				half-way house, or any other correctional facility, 12 months after such
				discharge; or
									(ii)in the case of
				any ex-offender whose sentence did not include confinement to a correctional
				facility, 12 months after the date of the ex-offender’s conviction.
									(2)Low-incomeFor
				purposes of this section, an ex-offender is considered to have a low income if,
				at the commencement of the ex-offender’s occupancy of a residential unit, the
				income (if any) of the ex-offender does not exceed 60 percent of area median
				gross income (as determined consistent with section 8 of the
				United States Housing Act of
				1937).
							(3)Participation in
				ex-offender support services program
								(A)ProgramFor
				purposes of this section, an ex-offender support services program is a program
				for the provision of specific ex-offender support services for an ex-offender
				that—
									(i)is
				created and managed by a coordinating individual or entity having education,
				training, and experience with ex-offenders and their support services
				needs;
									(ii)is specifically
				designed to meet the needs of the particular ex-offender for ex-offender
				support services;
									(iii)sets forth a
				specific duration over which the ex-offender support services are to be
				provided and goals by which to assess the progress of the ex-offender;
				and
									(iv)provides for
				continual oversight to monitor the progress and needs of the ex-offender and to
				ensure that the ex-offender is being provided the appropriate ex-offender
				support services and is complying with the requirements of the program.
									(B)ParticipationFor
				purposes of this section, an ex-offender is considered to be participating in
				an ex-offender support services program if the ex-offender—
									(i)has entered into a
				written agreement with the coordinator for the program that—
										(I)sets forth the
				ex-offender support services that are appropriate for, and will be made
				available to, the ex-offender and the duration of the program for the
				ex-offender; and
										(II)provides that the
				ex-offender’s continued attendance at scheduled program meetings and events and
				obtaining of program services are a condition of the ex-offender’s continued
				residency in the facility; and
										(ii)is not in default
				with regard to the ex-offender’s obligations under such agreement.
									(C)Ex-offender
				support servicesFor purposes of this section, the term
				ex-offender support services means services that assist
				ex-offenders to develop skills necessary for life outside of the environment of
				a correctional institution, and includes—
									(i)job
				training;
									(ii)employment
				counseling and placement;
									(iii)entrepreneurial
				training;
									(iv)financial
				management training;
									(v)homeownership and
				rental counseling;
									(vi)drug and alcohol
				abuse counseling;
									(vii)self-esteem and
				peer development assistance;
									(viii)anger
				management counseling;
									(ix)health care
				services, including mental health services and behavioral counseling;
									(x)probation
				services;
									(xi)family and crisis
				management counseling; and
									(xii)general
				educational assistance and counseling.
									(4)Limitation on
				term of residencyAn ex-offender may not reside in an ex-offender
				residential facility at any time after the expiration of the 2-year period
				beginning upon the commencement of the ex-offender’s occupancy in the
				ex-offender residential facility.
							(h)Ex-offenderFor
				purposes of this section, the term ex-offender means any
				individual who has been convicted of a crime under State or Federal law which
				is punishable by imprisonment for a maximum term of 6 months or longer.
						(i)Allocation and
				determination of credit
							(1)In
				generalExcept as otherwise provided in this subsection, rules
				similar to the rules of section 42(h) (other than subparagraphs (E) and (F) of
				paragraph (1) thereof) shall apply with respect to allocating and determining
				any credit under this section.
							(2)State housing
				credit ceilingFor purposes of this section:
								(A)In
				generalThe State housing credit ceiling shall be calculated by
				substituting the amount determined under section 42(h)(3)(C)(ii) with the State
				allocation.
								(B)State
				allocation
									(i)Competitive
				processThe State allocation for any State shall be determined by
				the Secretary, utilizing a competitive application process.
									(ii)Basis for
				competitionIn determining the State allocation for any State,
				the Secretary shall consider the following:
										(I)Need, as
				determined by the ratio between the reported number of sentenced prisoners
				released from State or Federal jurisdiction in the applicant State during the
				most recent year for which information is available, and the total population
				of the applicant State.
										(II)The commitment of
				Federal and other funds within the applicant State for operating costs and
				ex-offender support services in projects that are to be funded by the State
				temporary ex-offender low-income housing credit.
										(III)The applicant’s
				plan to collect available information about the success of the program with
				respect to increased housing stability and lack of additional incarceration of
				ex-offeder participants.
										(IV)The applicant’s
				organizational capacity for the successful development or operation of
				qualified ex-offender residential buildings.
										(V)The goal of making
				allocations to the largest feasible number of States.
										(iii)Aggregate
				amountThe aggregate amount of State allocations for any year
				shall be $85,000,000.
									(C)Building
				allocationsThe Secretary may allocate a housing credit dollar
				amount to any building. In making such allocations, the Secretary shall utilize
				a competitive application process and shall consider the factors described in
				subparagraph (B)(ii). Any allocation made under this subparagraph shall be
				treated for purposes of this subsection as part of the State allocation for the
				State in which such building is located.
								(D)Unused housing
				credit carryovers
									(i)In
				generalThe State housing credit ceiling shall be calculated by
				substituting the amount determined under section 42(h)(3)(C)(iv) with the State
				carryover allocation.
									(ii)State carryover
				allocationThe State carryover allocation for any State shall be
				determined by the Secretary in a manner similar to the manner in which the
				State allocation is determined under subparagraph (B). The aggregate amount of
				State carryover allocations for any year shall be equal to the aggregate unused
				housing credit carryovers (within the meaning of section 42(h)(3)(D)) of all
				States for the preceding calendar year.
									(3)Required
				involvement of qualified non-profit organizationsFor purposes of
				this section, section 42(h)(5)(A) shall be applied by substituting
				75 for 90.
							(j)Recapture of
				creditRules similar to the rules of subsections (i)(1) and (j)
				of section 42 shall apply for purposes of this section.
						(k)Application of
				at-risk rulesRules similar to the rules of section 42(k) shall
				apply for purposes of this section.
						(l)Certification
				and other reports to SecretarySubject to such regulations as the
				Secretary may prescribe, rules similar to the rules of section 42(l) shall
				apply for purposes of this section.
						(m)Responsibilities
				of the Secretary and housing credit agenciesRules similar to the
				rules of subsections (m) and (n) of section 42 shall apply for purposes of this
				section.
						.
			(b)Inclusion as
			 current year business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 paragraph (29), by striking the period at the end of paragraph (30) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
				
					(31)the ex-offender
				low-income housing credit under section
				45N(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45N. Ex-offender low-income housing
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service during taxable years beginning after the date of the
			 enactment of this Act.
			
